                                            Case 5:18-cv-04506-BLF Document 107 Filed 08/20/21 Page 1 of 19




                                   1

                                   2                                   UNITED STATES DISTRICT COURT

                                   3                              NORTHERN DISTRICT OF CALIFORNIA

                                   4                                         SAN JOSE DIVISION

                                   5
                                            WILLIAM DURHAM, et al.,
                                   6                                                       Case No. 18-cv-04506-BLF
                                                         Plaintiffs,
                                   7               v.                                      ORDER GRANTING IN PART AND
                                                                                           DENYING IN PART MOTION FOR
                                   8        SACHS ELECTRIC COMPANY, et al.,
                                                                                           CLASS CERTIFICATION
                                   9                     Defendants.
                                                                                           [Re: ECF 90]
                                  10
                                                This wage and hour class and PAGA action arises out of Plaintiff William Durham and the
                                  11
Northern District of California




                                       proposed class members’ employment by Defendant Sachs Electric Company (“Sachs”) at the
 United States District Court




                                  12
                                       California Flats Solar Project. Presently before the Court is Plaintiff’s Second Motion for Class
                                  13
                                       Certification. Mot., ECF 90-1. Durham seeks to certify five California classes (three classes and
                                  14
                                       two subclasses) under Rule 23(b)(3). Notice, ECF 90. For each class, Durham seeks to bring the
                                  15
                                       following five claims: (1) failure to pay wages for hours worked under Cal. Labor Code § 1197;
                                  16
                                       (2) wage statement and record-keeping violations under Cal. Labor Code § 226; (3) failure to pay
                                  17
                                       waiting time wages under Cal. Labor Code § 203; (4) violation of Cal. Labor Code § 2802; and (5)
                                  18
                                       violation of California’s Unfair Competition Law (“UCL”), Cal. Bus. & Prof. Code §§ 17200, et
                                  19
                                       seq. First Am. Compl. (“FAC”), ECF 13. Durham separately brings a representative claim for the
                                  20
                                       recovery of civil penalties under the California Private Attorney General Act (“PAGA”), Cal.
                                  21
                                       Labor Code § 2698, et seq. Id.
                                  22
                                                The Court held a hearing on this motion on June 24, 2021. For the reasons stated below,
                                  23
                                       the Court GRANTS IN PART and DENIES IN PART Plaintiff’s motion for class certification.
                                  24
                                       I.       BACKGROUND
                                  25

                                  26
                                         Case 5:18-cv-04506-BLF Document 107 Filed 08/20/21 Page 2 of 19




                                   1          A.       California Solar Flats Project

                                   2          Durham alleges that Sachs acted as an employer, co-employer, or joint-employer of

                                   3   Durham and the proposed class members during their work on the California Flats Solar Project,

                                   4   which involved the construction and development of photovoltaic power. FAC ¶¶ 8-9. Relevant

                                   5   here, Durham alleges that Sachs violated California labor laws when the company “controlled”

                                   6   employees “during the mandated travel time before and after their scheduled shifts.” Id. ¶ 29. The

                                   7   SAC explains:

                                   8                   After Plaintiff and class members were “badged in” at the security
                                                       entrance, they were then required to travel approximately 12 or more
                                   9                   miles along a route designated by Defendants, at a slow speed limit
                                                       designated by Defendants, and using non-public roads controlled by
                                  10                   Defendants to reach parking lots controlled by Defendants and
                                                       arrive by a specific time designated by Defendants. Plaintiff and
                                  11                   class members were not able to use this travel time effectively for
Northern District of California
 United States District Court




                                                       their own purposes.
                                  12
                                       Id. ¶ 27. “[T]ravel time generally took 45 minutes or more each way.” Id. ¶ 29.
                                  13
                                              B.       Named Plaintiff
                                  14
                                              Durham was employed at the California Flats Solar Project by Sachs as a journeyman
                                  15
                                       wireman, crew foreman, and general foreman between July 2016 and September 2017. Durham
                                  16
                                       Decl., ECF 90-4 ¶ 2. Durham alleges that Sachs required California Flats Solar Project employees
                                  17
                                       to report to the Security Gate Entrance each day. Id. ¶ 12. At the Security Gate Entrance, Durham
                                  18
                                       was required to wait in line to go through a security process. Id. ¶ 12; see, e.g., id. ¶¶ 16 (“I was
                                  19
                                       told that we workers were required to roll down our windows and present our security
                                  20
                                       identification badges for review and scanning by a security guard.”), 17 (“As I was going through
                                  21
                                       the security entrance process, the security guards would stand beside each vehicle and I could see
                                  22
                                       the security guards as they were looking into the windows of my vehicle and of other vehicles.”).
                                  23
                                       Durham was then required to drive from the Security Gate Entrance down the Access Road to the
                                  24
                                       parking lots. Id. ¶ 14. During this drive, Durham was “subject to all the job site work policies,
                                  25
                                                                                          2
                                  26
                                           Case 5:18-cv-04506-BLF Document 107 Filed 08/20/21 Page 3 of 19




                                   1   rules and restrictions of the Solar Site including many rules of the road that applied to going

                                   2   through and driving on the restricted Access Road between the Security Gate and the parking lots

                                   3   inside the Solar Site. These Solar Site rules of the road were much more restrictive than the rules

                                   4   that applied to public roads.” Id. ¶ 18; see also id. ¶¶ 18 (listing rules), 19 (same), 20-21

                                   5   (explaining that employees were not permitted to walk or bike on the Access Road to the parking

                                   6   lots). At the end of the day, Sachs required Durham to go through another security process. Id. ¶

                                   7   28. Durham contends that he was not paid while waiting in security lines or while driving down

                                   8   between the Security Gate and the parking lots. Id. ¶ 43. Durham further contends that California

                                   9   Flats Solar Project management, which includes Sachs, told workers that if they did not follow the

                                  10   Project rules, they would be disciplined, suspended, or fired. Id. ¶¶ 4-7.

                                  11          C.      Proffered Evidence
Northern District of California
 United States District Court




                                  12          In support of his Motion for Class Certification, Durham offers the Court seven additional

                                  13   declarations from Sachs employees and putative class members. See ECF 90-5-11. These

                                  14   declarations largely mimic Durham’s declaration as detailed above. Sachs, for its part, offers the

                                  15   declaration of Sachs Senior Vice President Michael Rega. Rega Decl., ECF 93-2. It also offers

                                  16   declarations filed in opposition to class certification in Justin Griffin v. Sachs Electric Company,

                                  17   et al., Case No. 5:17-cv-03778-BLF (the “Griffin action”).1 Opp., ECF 93 at 4, fn. 1. The

                                  18   declarations are from James Scott Wilkinson, a senior project manager at Sachs, and Abraham

                                  19   Babcock, a project director for McCarthy Building Companies, Inc. Wilkinson Decl., ECF 93-1,

                                  20   Exh. 1; Babcock Decl., ECF 93-1, Exh. 2.

                                  21          D.      Proposed Class Definitions

                                  22          Durham seeks to certify five classes under 23(a) and 23(b)(3):

                                  23           i.   Unpaid Wages Class (Security Time):

                                  24
                                       1The Griffin action is a related wage and hour dispute arising out of the California Flats Solar
                                  25   Project.
                                                                                        3
                                  26
                                         Case 5:18-cv-04506-BLF Document 107 Filed 08/20/21 Page 4 of 19




                                   1                    All non-exempt employees of or worked for Sachs Electric Company
                                                        who worked on the construction of the California Flats Solar Project
                                   2                    at any time within the period from July 25, 2014 through the date of
                                                        class certification who were not paid for all time waiting in line to go
                                   3                    through and going through the mandatory exit security process.

                                   4          ii.   Unpaid Wages Class (Controlled Travel Time):

                                   5                    All non-exempt persons who were employees of or worked for Sachs
                                                        Electric Company on the construction of the California Flats Solar
                                   6                    Project at any time within the period from July 25, 2014 through the
                                                        date of class certification who were not paid for all time traveling
                                   7                    from the badging-in location at the security gate to when they began
                                                        to be paid and from when they stopped being paid to when they
                                   8                    arrived back at badging-out location at the security gate.

                                   9         iii.   Unpaid Wages Class (Paragraph 5(A) Travel Time):

                                  10                    All non-exempt persons who were employees of or worked for Sachs
                                                        Electric Company on the construction of the California Flats Solar
                                  11                    Project at any time within the period from July 25, 2014 through the
Northern District of California
 United States District Court




                                                        date of class certification who were not paid for all time traveling
                                  12                    from the badging-in location at the security gate to when they began
                                                        to be paid and from when they stopped being paid to when they
                                  13                    arrived back at badging-out location at the security gate.

                                              iv.   Termination Pay Subclass:
                                  14
                                                        All member of Class 1, 2, or 3 whose employment with Sachs Electric
                                  15
                                                        Company terminated within the period beginning July 25, 2015 to the
                                                        date of class certification.
                                  16
                                              v.    Wage Statement Subclass:
                                  17
                                                        All member of Class 1, 2, or 3 whose received wage statements from
                                  18                    Sachs Electric Company during the period beginning July 25, 2017 to
                                                        the date of class certification.
                                  19
                                       Notice at 2-3.
                                  20
                                       II.    LEGAL STANDARD
                                  21
                                              Federal Rule of Civil Procedure 23 governs class actions. “Before certifying a class, the
                                  22
                                       trial court must conduct a rigorous analysis to determine whether the party seeking certification
                                  23
                                       has met the prerequisites of Rule 23.” Mazza v. Am. Honda Motor Co., Inc., 666 F.3d 581, 588
                                  24
                                       (9th Cir. 2012) (internal quotation marks omitted). The burden is on the party seeking certification
                                  25
                                                                                           4
                                  26
                                         Case 5:18-cv-04506-BLF Document 107 Filed 08/20/21 Page 5 of 19




                                   1   to show, by a preponderance of the evidence, that the prerequisites have been met. See Wal-Mart

                                   2   Stores, Inc. v. Dukes, 564 U.S. 338, 349–50 (2011).

                                   3          Certification under Rule 23 is a two-step process. The party seeking certification must first

                                   4   satisfy the four threshold requirements of Rule 23(a)—numerosity, commonality, typicality, and

                                   5   adequacy. Specifically, Rule 23(a) requires a showing that

                                   6                  (1) the class is so numerous that joinder of all members is
                                                      impracticable;
                                   7
                                                      (2) there are questions of law or fact common to the class;
                                   8
                                                      (3) the claims or defenses of the representative parties are typical of
                                   9                  the claims or defenses of the class; and

                                  10                  (4) the representative parties will fairly and adequately protect the
                                                      interests of the class.
                                  11
Northern District of California
 United States District Court




                                              The party seeking certification must then establish that one of the three grounds for
                                  12
                                       certification applies under Rule 23(b). Durham invokes Rule 23(b)(3), which provides that a class
                                  13
                                       action may be maintained where
                                  14
                                                      the court finds that the questions of law or fact common to class
                                  15                  members predominate over any questions affecting only individual
                                                      members, and that a class action is superior to other available methods
                                  16                  for fairly and efficiently adjudicating the controversy. The matters
                                                      pertinent to these findings include:
                                  17
                                                      (A) the class members’ interests in individually controlling the
                                  18                  prosecution or defense of separate actions;

                                  19                  (B) the extent and nature of any litigation concerning the controversy
                                                      already begun by or against class members;
                                  20
                                                      (C) the desirability or undesirability of concentrating the litigation of
                                  21                  the claims in the particular forum; and

                                  22                  (D) the likely difficulties in managing a class action.

                                  23          A Rule 23(b)(3) class is appropriate “whenever the actual interests of the parties can be

                                  24   served best by settling their differences in a single action.” Hanlon v. Chrysler Corp., 150 F.3d

                                  25   1011, 1022 (9th Cir. 1998) (internal quotation marks omitted). “When common questions present
                                                                                        5
                                  26
                                         Case 5:18-cv-04506-BLF Document 107 Filed 08/20/21 Page 6 of 19




                                   1   a significant aspect of the case and they can be resolved for all members of the class in a single

                                   2   adjudication, there is clear justification for handling the dispute on a representative rather than on

                                   3   an individual basis.” Id. (citation and internal quotation marks omitted); accord Mazza, 666 F.3d

                                   4   at 589.

                                   5             In considering a motion for class certification, the substantive allegations of the complaint

                                   6   are accepted as true, but “the court need not accept conclusory or generic allegations regarding the

                                   7   suitability of the litigation for resolution through a class action.” Hanni v. Am. Airlines, Inc., No.

                                   8   08-cv-00732, 2010 WL 289297, at *8 (N.D. Cal. Jan. 15, 2010); see also Jordan v. Paul Fin.,

                                   9   LLC, 285 F.R.D. 435, 447 (N.D. Cal. 2012) (“[Courts] need not blindly rely on conclusory

                                  10   allegations which parrot Rule 23 requirements.” (citation and internal quotation marks omitted)).

                                  11   Accordingly, “the court may consider supplemental evidentiary submissions of the parties.”
Northern District of California
 United States District Court




                                  12   Hanni, 2010 WL 289297, at *8 (citations omitted); see also Blackie v. Barrack, 524 F.2d 891, 901

                                  13   n.17 (9th Cir. 1975).

                                  14             “A court’s class-certification analysis . . . may entail some overlap with the merits of the

                                  15   plaintiff’s underlying claim.” Amgen Inc. v. Connecticut Ret. Plans & Tr. Funds, 568 U.S. 455,

                                  16   465–66 (2013) (citation and internal quotation marks omitted). However, “Rule 23 grants courts

                                  17   no license to engage in free-ranging merits inquiries at the certification stage.” Id. at 466. “Merits

                                  18   questions may be considered to the extent—but only to the extent—that they are relevant to

                                  19   determining whether the Rule 23 prerequisites for class certification are satisfied.” Id.

                                  20   III.      DISCUSSION

                                  21             The parties have submitted evidence in support of their respective positions. The Court has

                                  22   reviewed all of this evidence in detail. For the reasons discussed below, the Court is persuaded

                                  23   that it is appropriate to certify the three classes and two subclasses under Rule 23(b)(3) for each of

                                  24

                                  25
                                                                                            6
                                  26
                                           Case 5:18-cv-04506-BLF Document 107 Filed 08/20/21 Page 7 of 19




                                   1   the five causes of action.2 This certification, however, is made with modification to the class

                                   2   definitions. 7A Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure § 1759

                                   3   (3d ed.) (“[T]he court may construe the complaint or redefine the class to bring it within the scope

                                   4   of Rule 23 or it may allow plaintiff to amend in order to limit the class.”).

                                   5        A.      Plaintiff Has Met the Rule 23(a) Requirements

                                   6             A named plaintiff bears the burden of demonstrating that the class meets the following four

                                   7   requirements of Rule 23(a): (1) the class is so numerous that joinder of all members is

                                   8   impracticable; (2) there are questions of law or fact common to the class; (3) the claims or

                                   9   defenses of the representative parties are typical of the claims or defenses of the class; and (4) the

                                  10   representative parties will fairly and adequately protect the interests of the class. See Zinser v.

                                  11   Accufix Research Inst., Inc., 253 F.3d 1180, 1186 (9th Cir.), amended by, 273 F.3d 1266 (9th Cir.
Northern District of California
 United States District Court




                                  12   2001) (citing Doninger v. Pac. Nw. Bell, Inc., 564 F.2d 1304, 1309 (9th Cir. 1977)).

                                  13              1.      Numerosity

                                  14             Rule 23(a)(1) requires that the size of the proposed class be “so numerous that joinder of

                                  15   all the class members is impracticable.” Impracticability is not impossibility, and instead refers

                                  16   only to the “difficulty or inconvenience of joining all members of the class.” Harris v. Palm

                                  17   Springs Alpine Estates, Inc., 329 F.2d 909, 913–14 (9th Cir. 1964) (citation and internal quotation

                                  18   marks omitted). While there is no set number cut-off, the number of individuals who will satisfy

                                  19   the requirements for membership in the proposed classes in this case easily satisfies the

                                  20   numerosity requirement. See Litty v. Merrill Lynch & Co., No. cv 14-0425 PA, 2015 WL

                                  21

                                  22
                                       2 Sachs argues that the Court should not entertain certifying a class given the underlying claims
                                  23   have no legal merit. Opp. at 1-2. Sachs requests that this Court instead resolve its motion for
                                       judgment on the pleadings first. Id. (citing Wright v. Schock, 742 F.2d 541 and Kim v.
                                       Commandant, 772 F.2d 521, 524 (9th Cir. 1985)). This argument is moot given the Court has
                                  24   denied Sachs’ motion for judgment on the pleadings and no motion for summary judgment is
                                       currently pending before the Court. See ECF 103. Accordingly, the Court proceeds to consider the
                                  25   merits of Plaintiff’s motion for class certification.
                                                                                           7
                                  26
                                         Case 5:18-cv-04506-BLF Document 107 Filed 08/20/21 Page 8 of 19




                                   1   4698475, at *3 (C.D. Cal. Apr. 27, 2015) (“[N]umerosity is presumed where the plaintiff class

                                   2   contains forty or more members.”); Welling v. Alexy, 155 F.R.D. 654, 656 (N.D. Cal. 1994)

                                   3   (noting that courts have certified classes as small as 14 and have often certified classes with 50 to

                                   4   60 members).

                                   5          The Court concludes there is sufficient numerosity. There are approximately 450 class

                                   6   members who worked as Sachs employees at the California Flats Solar during the class period.

                                   7   Mot. at 8 (citing Durham v. Sachs Electric Company, No. 18-CV-04506-BLF, 2021 WL 242874,

                                   8   at *6 (N.D. Cal., Jan. 25, 2021)). Joinder of each of these affected individuals would be

                                   9   impracticable. Sachs does not dispute that this requirement is satisfied.

                                  10              2.   Commonality

                                  11          The commonality requirement of Rule 23(a)(2) is met where “the class members’ claims
Northern District of California
 United States District Court




                                  12   ‘depend upon a common contention’ such that ‘determination of its truth or falsity will resolve an

                                  13   issue that is central to the validity of each [claim] with one stroke.’” Mazza, 666 F.3d at 588

                                  14   (internal citation omitted) (quoting Dukes, 564 U.S. at 350). Thus, a plaintiff seeking to certify a

                                  15   class must “demonstrate ‘the capacity of classwide proceedings to generate common answers’ to

                                  16   common questions of law or fact that are ‘apt to drive the resolution of the litigation.’” Id.

                                  17   (quoting Dukes, 564 U.S. at 350). “[C]ommonality only requires a single significant question of

                                  18   law or fact.” Id. at 589 (citing Dukes, 564 U.S. at 358). “The commonality preconditions of Rule

                                  19   23(a)(2) are less rigorous than the companion requirements of Rule 23(b)(3).” Hanlon, 150 F.3d at

                                  20   1019. “The existence of shared legal issues with divergent factual predicates is sufficient, as is a

                                  21   common core of salient facts coupled with disparate legal remedies within the class.” Id.

                                  22          Durham alleges that common issues to the class include:

                                  23          •     Whether any of the exit Security Time constituted compensable “hours worked” under

                                  24                California law.

                                  25
                                                                                          8
                                  26
                                         Case 5:18-cv-04506-BLF Document 107 Filed 08/20/21 Page 9 of 19




                                   1          •     Whether the Travel Time between the Security Gate and the parking lots constituted

                                   2                compensable “hours worked” under California law.

                                   3          •     Whether the Security Gate was the “first location where the employee’s presence is

                                   4                required” for purposes of Paragraph 5(A) of Wage Order 16.

                                   5   Mot. at 8.

                                   6          The Court finds that Durham has satisfied the commonality requirement. Durham’s claims

                                   7   satisfy the low threshold of Rule 23(a)(2). In particular, Durham has identified common legal

                                   8   questions to the class members, such as Sachs’ obligations under California Labor Code §§ 201–

                                   9   03, 226, 1197, and 2802 and the UCL. These commonalities are sufficient to satisfy Rule 23(a)(2).

                                  10   Sachs largely objects to the presence of commonality in the context of the Rule 23(b)(3)

                                  11   predominance inquiry. See Opp. at 3-6. The Court will discuss Sachs’ objections when it analyzes
Northern District of California
 United States District Court




                                  12   predominance.

                                  13              3.     Typicality

                                  14          Rule 23(a)(3) requires that “the [legal] claims or defenses of the representative parties [be]

                                  15   typical of the claims or defenses of the class.” Typicality is satisfied “when each class member’s

                                  16   claim arises from the same course of events, and each class member makes similar legal

                                  17   arguments to prove the defendants’ liability.” Rodriguez v. Hayes, 591 F.3d 1105, 1122 (9th Cir.

                                  18   2010) (citations omitted). “The test of typicality is whether other members have the same or

                                  19   similar injury, whether the action is based on conduct which is not unique to the named plaintiffs,

                                  20   and whether other class members have been injured by the same course of conduct.” Evon v. Law

                                  21   Offices of Sidney Mickell, 688 F.3d 1015, 1030 (9th Cir. 2012) (internal quotation marks and

                                  22   citation omitted). “Under the rule’s permissive standards, representative claims are ‘typical’ if they

                                  23   are reasonably co-extensive with those of absent class members.” Hanlon, 150 F.3d at 1020. Class

                                  24   certification is inappropriate where a putative class representative is subject to unique defenses

                                  25
                                                                                         9
                                  26
                                        Case 5:18-cv-04506-BLF Document 107 Filed 08/20/21 Page 10 of 19




                                   1   which threaten to become the focus of the litigation. See Hanon v. Dataprods. Corp., 976 F.2d

                                   2   497, 509 (9th Cir. 1992).

                                   3          Durham has demonstrated that his claims are representative of the claims of the class.

                                   4   Durham alleges that because of Sachs’ security and drive time policies, he was not paid fair wages

                                   5   under California law. See Mot. at 8-9; Durham Decl. at ¶¶ 18 (“I was told at the Solar Site

                                   6   Orientation and in meetings that while we workers were inside the Security Gate of the Solar Site,

                                   7   we were subject to all the job site work policies, rules and restrictions of the Solar Site including

                                   8   many rules of the road that applied to going through and driving on the restricted Access Road

                                   9   between the Security Gate and the parking lots inside the Solar Site”), 19 (“I was told at the Solar

                                  10   Site Orientation and in meetings that other rules applied to all Sachs workers at all times, not only

                                  11   when we are traveling on the Access Road but also while we were inside the Security Gate and
Northern District of California
 United States District Court




                                  12   until we had gone the exit security process at the Security Site and left the Solar Site.”), 43

                                  13   (“workers were not paid for any of the time waiting for and going through the mandatory entrance

                                  14   and exit security processes or for the time traveling between the Security Gate and the parking

                                  15   lots”). So too for the putative class members. See, e.g., ECF 90-5 ¶ 44; ECF 90-6 ¶ 46; ECF 90-7 ¶

                                  16   30; ECF 90-8 ¶ 42; ECF 90-9 ¶ 47; ECF 90-10 ¶ 36; ECF 90-11 ¶ 39. If the putative class

                                  17   members were to proceed in an action parallel to this action, they would advance legal and

                                  18   remedial theories similar, if not identical, to those advanced by Durham.

                                  19
                                                4.      Adequacy
                                  20
                                              Rule 23(a)(4) requires that the class representatives “fairly and adequately protect the
                                  21
                                       interests of the class.” “Determining whether the representative parties ad equately represent a
                                  22
                                       class involves two inquiries: (1) whether the named plaintiff and his or her counsel have any
                                  23
                                       conflicts of interest with other class members and (2) whether the named plaintiff and his or her
                                  24
                                       counsel will act vigorously on behalf of the class.” Calvert v. Red Robin Int’l, Inc., No. C 11–
                                  25
                                                                                         10
                                  26
                                        Case 5:18-cv-04506-BLF Document 107 Filed 08/20/21 Page 11 of 19




                                   1   03026, 2012 WL 1668980, at *2 (N.D. Cal. May 11, 2012) (citing Lerwill v. Inflight Motion

                                   2   Pictures, Inc., 582 F.2d 507, 512 (9th Cir. 1978)). These inquiries are guided by the principle that

                                   3   “a class representative sues, not for himself alone, but as representative of a class comprising all

                                   4   who are similarly situated. The interests of all in the redress of the wrongs are taken into his

                                   5   hands, dependent upon his diligence, wisdom and integrity.” Id. (quoting Cohen v. Beneficial

                                   6   Indus. Loan Corp., 337 U.S. 541, 549 (1949)).

                                   7             Durham contends that he is an adequate representative for the class. Mot. at 9. Sachs does

                                   8   not object to class certification on this ground. The Court is satisfied that neither Durham nor

                                   9   Durham’s counsel has any conflicts of interest and that each will act vigorously on behalf of the

                                  10   class. See Durham Decl. ¶¶ 45-50; Dion-Kindem Decl., ECF 90-2 ¶¶ 2-12; Blanchard Decl., ECF

                                  11   90-3 ¶¶ 2-10.
Northern District of California
 United States District Court




                                  12        B.      Plaintiff Has Met the Rule 23(b)(3) Requirements

                                  13             “[T]he presence of commonality alone [under 23(a)(2)] is not sufficient to fulfill Rule

                                  14   23(b)(3).” Hanlon, 150 F.3d at 1022. Rather, “[t]o qualify for certification under [Rule 23(b)(3)], a

                                  15   class must satisfy two conditions in addition to the Rule 23(a) prerequisites: common questions

                                  16   must ‘predominate over any questions affecting only individual members,’ and class resolution

                                  17   must be ‘superior to other available methods for the fair and efficient adjudication of the

                                  18   controversy.’” Id. (quoting Fed. R. Civ. P. 23(b)(3)). In the instant case, Durham seeks to certify

                                  19   three Rule 23(b)(3) classes and two Rule 23(b)(3) subclasses.

                                  20             1. Predominance

                                  21             Under Rule 23(b)(3), plaintiffs must show “that the questions of law or fact common to

                                  22   class members predominate over any questions affecting only individual members.” Fed. R. Civ.

                                  23   P. 23(b)(3). The Rule 23(b)(3) predominance requirement is “even more demanding” than Rule

                                  24   23(a)'s commonality counterpart. Comcast Corp. v. Behrend, 569 U.S. 27, 34 (2013).

                                  25   Predominance “tests whether proposed classes are sufficiently cohesive to warrant adjudication by
                                                                                     11
                                  26
                                        Case 5:18-cv-04506-BLF Document 107 Filed 08/20/21 Page 12 of 19




                                   1   representation.” Amchem Products, Inc. v. Windsor, 521 U.S. 591, 623 (1997) (citation omitted).

                                   2   The Ninth Circuit has held that “there is clear justification for handling the dispute on a

                                   3   representative rather than an individual basis” if “common questions present a significant aspect of

                                   4   the case and they can be resolved for all members of the class in a single adjudication.” Hanlon,

                                   5   150 F.3d at 1022. “The predominance inquiry ‘asks whether the common, aggregation-enabling,

                                   6   issues in the case are more prevalent or important than the non-common, aggregation-defeating,

                                   7   individual issues.’” Tyson Foods, Inc. v. Bouaphakeo, 577 U.S. 442, 453 (2016) (quoting 2

                                   8   William Rubenstein, Newberg on Class Actions, § 4:49 at 196–97 (5th ed. 2012)). “When ‘one or

                                   9   more of the central issues in the action are common to the class and can be said to predominate,

                                  10   the action may be considered proper under Rule 23(b)(3) even though other important matters will

                                  11   have to be tried separately, such as damages or some affirmative defenses peculiar to some
Northern District of California
 United States District Court




                                  12   individual class members.’” Id. (quoting 7AAC Charles Wright, Arthur Miller & Mary Kay Kane,

                                  13   Federal Practice and Procedure, § 1778 at 123–24 (3d ed. 2005)).

                                  14          The predominance requirement is the biggest hurdle for Durham to meet in his quest for

                                  15   certification of the Unpaid Wages Class (Security Time), Unpaid Wages Class (Controlled Travel

                                  16   Time), and Unpaid Wages Class (Paragraph 5(A) Travel Time). These classes encompass

                                  17   employees who were not paid while (1) waiting at the Security Gate and going through the

                                  18   mandatory entrance and exit security process and (2) traveling down the Access Road. Mot. at 3-8

                                  19   (explaining theories of liability). According to Sachs, Durham fails to meet the predominance

                                  20   requirement. See Opp. at 3-6. To this end, it contends that (1) Durham fails to establish that a

                                  21   common policy or practice will predominate in a class-wide trial, Opp. at 3; (2) Sachs’ alleged

                                  22   searching of employees does not warrant class certification, Opp. at 3-5; and (3) bus riders and

                                  23   carpoolers should be excluded from the class, Opp. at 5-6.

                                  24          Durham’s class certification bid is predicated on Sachs’ security and drive time policies.

                                  25   “Claims alleging that a uniform policy consistently applied to a group of employees is in violation
                                                                                       12
                                  26
                                        Case 5:18-cv-04506-BLF Document 107 Filed 08/20/21 Page 13 of 19




                                   1   of the wage and hour laws are of the sort routinely, and properly, found suitable for class

                                   2   treatment.” Brinker Restaurant Corp. v. Superior Court, 53 Cal.4th 1004, 1033 (2012). Durham

                                   3   has presented sufficient evidence, in the form of declarations from eight putative class members,

                                   4   to demonstrate that a Sachs policy exists as to security and drive time. See ECF 90-4-11. The

                                   5   declarations generally state that Sachs management told employees at new hire orientation and

                                   6   worker meetings that they were required to follow numerous rules. These rules included reporting

                                   7   to the Security Gate at start time, following mandatory security exit and entrance procedures, and

                                   8   following road rules during the drive between the Security Gate and the parking lot. The

                                   9   declarations further state that workers were not paid between the Security Gate Entrance and the

                                  10   parking lots. The Court has granted class certification motions in similar circumstances in Huerta

                                  11   v. CSI Elec. Contractors, Inc., No. 18-CV-06761-BLF, 2021 WL 1323425 (N.D. Cal. Mar. 12,
Northern District of California
 United States District Court




                                  12   2021).

                                  13            Sachs contends that its alleged random searching of employee vehicles does not warrant

                                  14   class certification. Opp. at 3-5. But Sachs misunderstands Durham’s theory of liability. Durham is

                                  15   not alleging that merely “being subject to searches exerts control over employees, warranting

                                  16   compensation.” Opp. at 4. Durham is alleging that time spent by employees waiting for and going

                                  17   through mandatory security processes constitutes “hours worked” and that, because the Security

                                  18   Gate was the first location where Sachs required the class members’ presence, all travel time from

                                  19   the Security Gate to the daily work site and back must be compensated pursuant to Paragraph 5(A)

                                  20   of Wage Order 16. Mot. at 3, 7. Indeed, there is sufficient evidence before the Court that Sachs’

                                  21   entry and exit security policy entailed not just discretionary car searches, but also the scanning of

                                  22   badges by security guards. See, e.g., Durham Decl. ¶ 16.

                                  23            Despite the existence of common security and drive time policies, the Court finds that

                                  24   there is insufficient evidence that this policy uniformly applied to all employees in the proposed

                                  25   Unpaid Wages Class (Security Time), Unpaid Wages Class (Controlled Travel Time), and Unpaid
                                                                                   13
                                  26
                                           Case 5:18-cv-04506-BLF Document 107 Filed 08/20/21 Page 14 of 19




                                   1   Wages Class (Paragraph 5(A) Travel Time). In particular, the Court credits Sachs’ argument that

                                   2   bus riders should be excluded from these classes. Opp. at 5 (“Plaintiff’s primary argument as to

                                   3   why the Drive is compensable is because employees are required to “report” to the guard shack,

                                   4   roll down their windows, and scan a badge before entering the Project. This is completely absent

                                   5   with employees riding the bus.”). The only evidence properly submitted 3 by Durham suggests that

                                   6   bus riding employees were subject to different restrictions than car riding employees. Only one of

                                   7   the declarations provided by Durham is from an employee who rode the bus to work: “At some

                                   8   point, riding that bus was changed from mandatory to optional. During the period of time that the

                                   9   school buses were used, I sometimes drove a bus. When I drove a bus, I was paid for the drive but

                                  10   when I was a passenger in one of the buses, I was not paid.” ECF 90-11 ¶ 6. This statement is the

                                  11   extent of the employee’s recounting of the bus ride. See generally id. Another putative class
Northern District of California
 United States District Court




                                  12   member—who didn’t even ride the bus— alleges that “[t]here were two lanes for badging and one

                                  13   lane for busses to drive through the Security Gate Entrance without badging. The people on the

                                  14   busses badged in at a bus stop that was not on the Solar Site.” ECF 90-9 ¶ 14; see also Wilkinson

                                  15   Decl., ¶ 16; Babcock Decl., ¶ 7. The Court is also persuaded by Sachs’ argument that employees

                                  16   who opted into riding the bus were able to listen to music, socialize among themselves, and sleep

                                  17   during the drive to the parking lot. See Opp. at 5 (citing Morillion v. Royal Packing Co., 22 Cal.

                                  18   4th 575, 588 (2000)). And Durham’s argument that employees could not conduct any “personal

                                  19   business” while on the bus fails to hold weight in the context of an employee’s voluntary decision

                                  20   to ride the bus to work. Reply at 3. The Court has no meaningful evidence before it about the

                                  21   security process for bus riders, about the first location bus riders were required to show up, or

                                  22

                                  23   3 The Court declines to consider Durham’s eleventh-hour supplemental declaration. Supp. Durham
                                       Decl., ECF 94-1. Even ignoring the fact that this declaration is procedurally improper, see United
                                  24   States v. Romm, 455 F.3d 990, 997 (9th Cir.2006) (“[A]rguments not raised by a party in its
                                       opening brief are deemed waived.”), Durham did not ride the bus to work and thus lacks
                                  25   foundation to speak about the security processes to which bus riders were subject.
                                                                                        14
                                  26
                                        Case 5:18-cv-04506-BLF Document 107 Filed 08/20/21 Page 15 of 19




                                   1   about the applicability, enforcement, and manifestation of Sachs’ road rules on bus riders. This

                                   2   flaw is significant as these kind of facts would support the core of Durham’s theory of liability as

                                   3   to the three proposed classes. See Mot. at 3-8. Durham had ample space in his briefing to discuss

                                   4   this issue—on which he spent a scant two pages—but, for reasons not apparent to the Court, chose

                                   5   not to do so. The Court highlights one additional flaw with including bus riders in the proposed

                                   6   classes: namely, whether Durham would be able to represent them given the divergence of his

                                   7   experience at the California Flats Solar Project. See Opp. at 5 (citing Rega Decl. ¶ 3). The Court

                                   8   has serious doubts whether such representation would be permissible given there is no evidence

                                   9   Durham ever rode the bus to work. Because including bus riders in the Unpaid Wages Class

                                  10   (Security Time), Unpaid Wages Class (Controlled Travel Time), and Unpaid Wages Class

                                  11   (Paragraph 5(A) Travel Time) undermines class cohesion, the Court declines to so include them.
Northern District of California
 United States District Court




                                  12   The Court edits the class definitions accordingly. See 7A Charles Alan Wright & Arthur R. Miller,

                                  13   Federal Practice and Procedure § 1759 (3d ed.).

                                  14          The Court will also permit carpoolers to remain in the Unpaid Wages Class (Security

                                  15   Time), Unpaid Wages Class (Controlled Travel Time), and Unpaid Wages Class (Paragraph 5(A)

                                  16   Travel Time). There is sufficient evidence that carpoolers were subject to the same uniform

                                  17   security policy as employees who chose to commute via car solo. Even Sachs acknowledges that

                                  18   the carpoolers had to “stop at the guard shack.” Opp. at 5. There is also sufficient evidence that

                                  19   carpoolers were subject to the restrictions of the Access Road. In sum, the Court finds that the

                                  20   common security and drive time policies evinced by Durham properly encompass carpoolers.

                                  21          2. Superiority

                                  22          To satisfy Rule 23(b)(3), Durham also must demonstrate that “a class action is superior to

                                  23   other available methods for fairly and efficiently adjudicating the controversy.” Fed. R. Civ. P.

                                  24   23(b)(3). Rule 23 lists the following factors that Courts should consider in making this

                                  25   determination:
                                                                                         15
                                  26
                                         Case 5:18-cv-04506-BLF Document 107 Filed 08/20/21 Page 16 of 19




                                   1                   (A) the class members’ interests in individually controlling the
                                                           prosecution or defense of separate actions;
                                   2
                                                       (B) the extent and nature of any litigation concerning the
                                   3                       controversy already begun by or against class members;

                                   4                   (C) the desirability or undesirability of concentrating the litigation
                                                           of the claims in the particular forum; and
                                   5
                                                       (D) the likely difficulties in managing a class action.
                                   6
                                               Durham argues that class litigation is the superior means of litigating the claims asserted.
                                   7
                                       Mot. at 10. Sachs does not object to the motion on this basis. The Court agrees with Durham and
                                   8
                                       finds a class action here would be the superior method of adjudication. The alternative to class
                                   9
                                       action would likely mean an abandonment of claims by most class members since the amount of
                                  10
                                       individual recovery is relatively small. Cf. Mazza, 254 F.R.D. at 628 (finding superiority when
                                  11
Northern District of California
 United States District Court




                                       damages were $4,000). As such, the Court finds the superiority requirement met.
                                  12

                                  13          C.     Appointment of Lead Counsel

                                  14           Federal Rule of Civil Procedure 23(g)(2) states that: “When one applicant seeks

                                  15   appointment as class counsel, the court may appoint that applicant only if the applicant is adequate

                                  16   under Rule 23(g)(1) and (4). Rule 23(g)(1) requires the court to consider:

                                  17                   (i) the work counsel has done in identifying or investigating
                                                       potential claims in the action;
                                  18
                                                       (ii) counsel’s experience in handling class actions, other complex
                                  19                   litigation, and the types of claims asserted in the action;

                                  20                   (iii) counsel’s knowledge of the applicable law; and

                                  21                   (iv) the resources that counsel will commit to representing the class.

                                  22   In addition, the court “may consider any other matter pertinent to counsel’s ability to fairly and

                                  23   adequately represent the interests of the class.” Rule 23(g)(4) states that the duty of class counsel

                                  24   is to fairly and adequately represent the interests of the class.

                                  25
                                                                                          16
                                  26
                                        Case 5:18-cv-04506-BLF Document 107 Filed 08/20/21 Page 17 of 19




                                   1            Plaintiffs have retained capable counsel with extensive experience in prosecuting wage and

                                   2   hour class actions. See Dion-Kindem Decl. ¶¶ 1–12; Blanchard Decl. ¶¶ 1–10. Accordingly, and

                                   3   without any opposition, the Court finds that the Dion-Kindem Law Firm and the Blanchard Law

                                   4   Group, APC are adequate under Rule 23(g)(1) and (4).

                                   5
                                          IV.        ORDER
                                   6
                                                For the foregoing reasons, IT IS HEREBY ORDERED that:
                                   7
                                                1.     Plaintiff’s Motion for Class Certification is GRANTED IN PART and DENIED IN
                                   8
                                                       PART. The action is certified for the Rule 23(b)(3) Class and Subclasses as to wage
                                   9
                                                       and hour claims brought pursuant to the Cal. Labor Code and the UCL.
                                  10
                                                2.     Pursuant to Rule 23(c)(1)(B),
                                  11
Northern District of California
 United States District Court




                                                       a. The Unpaid Wages Class (Security Time) is defined as “all non-exempt
                                  12
                                                           employees of or worked for Sachs Electric Company who worked on the
                                  13
                                                           construction of the California Flats Solar Project at any time within the period
                                  14
                                                           from July 25, 2014 through the date of class certification who did not ride the
                                  15
                                                           bus and were not paid for all time waiting in line to go through and going
                                  16
                                                           through the mandatory exit security process.”
                                  17
                                                       b. The Unpaid Wages Class (Controlled Travel Time) is defined as “all non-
                                  18
                                                           exempt persons who were employees of or worked for Sachs Electric Company
                                  19
                                                           on the construction of the California Flats Solar Project at any time within the
                                  20
                                                           period from July 25, 2014 through the date of class certification who did not
                                  21
                                                           ride the bus and were not paid for all time traveling from the badging-in
                                  22
                                                           location at the security gate to when they began to be paid and from when they
                                  23
                                                           stopped being paid to when they arrived back at badging-out location at the
                                  24
                                                           security gate.”
                                  25
                                                                                         17
                                  26
                                       Case 5:18-cv-04506-BLF Document 107 Filed 08/20/21 Page 18 of 19




                                   1             c. The Unpaid Wages Class (Paragraph 5(A) Travel Time) is defined as “all non-

                                   2                exempt persons who were employees of or worked for Sachs Electric Company

                                   3                on the construction of the California Flats Solar Project at any time within the

                                   4                period from July 25, 2014 through the date of class certification who did not

                                   5                ride the bus and were not paid for all time traveling from the badging-in

                                   6                location at the security gate to when they began to be paid and from when they

                                   7                stopped being paid to when they arrived back at badging-out location at the

                                   8                security gate.”

                                   9             d. The Termination Pay Subclass is defined as “all member of Class 1, 2, or 3

                                  10                whose employment with Sachs Electric Company terminated within the period

                                  11                beginning July 25, 2015 to the date of class certification.”
Northern District of California
 United States District Court




                                  12             e. The Wage Statement Subclass is defined as “all member of Class 1, 2, or 3

                                  13                whose received wage statements from Sachs Electric Company during the

                                  14                period beginning July 25, 2017 to the date of class certification.”

                                  15       3.       The class issues are (1) Whether any of the exit Security Time constituted

                                  16                compensable “hours worked” under California law; (2) Whether the Travel

                                  17                Time between the Security Gate and the parking lots constituted compensable

                                  18                “hours worked” under California law; and (3) Whether the Security Gate was

                                  19                the “first location where the employee’s presence is required” for purposes of

                                  20                Paragraph 5(A) of Wage Order 16.

                                  21       4.       The Court appoints William Durham as the class representative.

                                  22       5.       Pursuant to Rule 23(g), the Court appoints the Dion-Kindem Law Firm and the

                                  23                Blanchard Law Group, APC as co-class counsel.

                                  24       6.       Counsel are directed to meet and confer concerning the manner, form and

                                  25                content of notice to be provided to the absent class members, and to submit a
                                                                                  18
                                  26
                                        Case 5:18-cv-04506-BLF Document 107 Filed 08/20/21 Page 19 of 19




                                   1                    proposal concerning the same to the Court in writing no later than September

                                   2                    15, 2021.

                                   3

                                   4   Dated: August 20, 2021
                                                                                    ______________________________________
                                                                                    BETH LABSON FREEMAN
                                   5                                                United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11
Northern District of California
 United States District Court




                                  12

                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25
                                                                                     19
                                  26
